Citation Nr: 0944375	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-28 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for major depressive 
disorder.

3.  Entitlement to an initial compensable disability rating 
for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to June 
1974.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Veteran's May 2006 claim was granted in-part and denied 
in-part in the May 2007 rating decision.  The Veteran 
disagreed with the decision to deny entitlement to service 
connection for migraine headaches and depression, and 
disagreed with the initial noncompensable disability rating 
for service-connected bilateral hearing loss.  He perfected 
an appeal as to those claims.

In April 2009, the Veteran and his representative presented 
testimony at a video-conference hearing before the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing has been associated with the Veteran's VA claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

The Veteran testified that he is receiving benefits from the 
Social Security Administration (SSA) and that his SSA 
benefits are due, in-part, to the disabilities he has claimed 
for VA benefits.  See hearing transcript at page 17.  In 
Murincsak v. Derwinski, 2. Vet. App. 363 (1992), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA's statutory duty to assist includes obtaining records from 
SSA and giving appropriate consideration and weight to such 
evidence in determining whether to award or deny VA 
disability compensation benefits.  Therefore, the AOJ must 
obtain the records from SSA pertaining to the Veteran's 
service-connected conditions.

The Veteran testified that he received healthcare treatment 
for his claimed migraine headache condition in the 1970's at 
the VA medical facility in Jonesboro, Arkansas.  Such records 
are not of record and it appears as though they were not 
sought.  Pursuant to 38 U.S.C.A. § 5103A(a) (West 2002) and 
38 C.F.R. § 3.159 (2009), VBA should assist the Veteran by 
obtaining any such treatment records held by VA regarding his 
claimed condition.

The Veteran claimed that his headache and depression were due 
to in-service trauma.  Specifically, in a July 2006 
statement, he described an incident where he was assaulted by 
a hit to the head, and kicked and beaten.  This statement is 
similar to the Veteran's statement made in a January 1975 VA 
Form 21-4176 Report of Accidental Injury.  He claims in the 
1975 report that he was brought to "Brooke General 
Hospital" for treatment soon after the assault.  The Board 
observes the Veteran's service treatment records only include 
treatment notes which refer to an assault in October 1971.  
See, for example, November 7, 1972, treatment entry.  The 
board notes that Brooke Army Medical Center is located at 
Fort Sam Houston, San Antonio, Texas.  The Board further 
notes that no attempt has been made to determine whether any 
records regarding the assault on the Veteran exist at Brooke 
Army Medical Center.  Such a request must be made and if such 
records exist, they should be obtained.

If records can be obtained which document the occurrence of 
an assault on the Veteran in October 1971, then VBA should 
arrange for his VA claims folder to be reviewed by the Dr. 
A.A., Ph.D., the psychologist who examined the Veteran in 
March 2007.  In the case that Dr. A.A. is not available, VBA 
should provide the Veteran's VA claims folder to another 
psychologist.  The reviewing psychologist should review the 
records and determine whether the documented assault is as 
likely as not the cause of the Veteran's claim for 
entitlement to service connection for major depression 
disorder.  In this vein, the Board notes the Veteran's 
service treatment records document that the Veteran stated on 
his Report of Medical History form in June 1974 that he had 
experienced depression.  However, the Board also notes that a 
September 16, 1971, neurological observation entry reports no 
disease was found; an October 14, 1971, EEG result is 
described as normal; and, a May 18, 1972, mental health 
consult reports "no significant psychological disease [was] 
present."  

The Veteran has testified that his bilateral hearing loss has 
increased in severity since he was last tested.  See hearing 
transcript at page 14.  VA's General Counsel has indicated 
that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Moreover, where the record does not adequately 
reveal the current state of the claimant's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991); see also Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) [where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination].  The Board observes that the Veteran was last 
tested in a March 2007 hearing examination.  VBA should 
arrange for an examination to determine the current extent of 
the Veteran's service-connected bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  VBA should seek any and all records 
pertaining to the Veteran from the VA 
medical facility in Jonesboro, Arkansas; 
and, records from Brooke Army Medical 
Center regarding treatment of the Veteran 
on or about October 31, 1971.  Any 
responsive records should be associated 
with the Veteran's VA claims folder.  Any 
negative response should also be 
documented in the Veteran's VA claims 
folder.

2.  VBA should contact the Social Security 
Administration and obtain any pertinent 
records pertaining to the Veteran, 
including medical records supporting a 
claim for SSA benefits.  Any such records 
obtained should be associated with the 
Veteran's VA claims folder.

3.  After completion of the foregoing, if 
VBA determines that any newly requested 
records document that the Veteran was 
assaulted on or about October 31, 1971, 
then VBA should arrange for the Veteran's 
VA claims folder to be reviewed by Dr. 
A.A., Ph.D, or another appropriate 
psychologist if Dr. A.A. is not available.  
The reviewing psychologist should 
determine whether it is as likely as not 
that the Veteran's currently diagnosed 
major depressive disorder was caused by 
the October 1971 assault.  The reviewing 
psychologist's opinion shall include all 
rationale underlying the conclusion.  If a 
determination is made that the requested 
opinion would require resort to mere 
speculation, then the reviewing 
psychologist shall state the rationale why 
it would be speculative.  The 
psychologist's written opinion shall be 
associated with the Veteran's VA claims 
folder.

4.  VBA shall arrange for the Veteran to 
be examined by a VA audiologist who shall 
examine the Veteran and describe the 
current nature and extent of the Veteran's 
service-connected bilateral hearing loss.  
The audiologist's written report shall be 
associated with the Veteran's VA claims 
folder.

5.  After completion of the foregoing, VBA 
should readjudicate the Veteran's claims 
for entitlement to service connection for 
migraine headaches and major depressive 
disorder, and entitlement to an initial 
compensable disability rating for service-
connected bilateral hearing loss.  If any 
of the benefits sought remain denied, VBA 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


